UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7047



ROBERT HOWARD SYPOLT,

                                              Plaintiff - Appellant,

          versus


PAUL KIRBY, Commissioner of Corrections;
HOWARD PAINTER, Warden, Mount Olive Correc-
tional Complex; JOHN & JANE DOE, unknown de-
fendants at this time,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CA-99-552-5)


Submitted:   October 21, 1999             Decided:   October 27, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge


Affirmed by unpublished per curiam opinion.


Robert Howard Sypolt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We have re-

viewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Sypolt v. Kirby, No. CA-99-552-5 (S.D.W. Va. July 22, 1999).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2